EXHIBIT 10.1

SETTLEMENT AND RELEASE AGREEMENT

This Agreement is by and between DePuy Spine, Inc. and Biedermann Motech GmbH
(collectively, “Plaintiffs”), on the one hand, and Alphatec Spine, Inc.
(“Alphatec” or “Defendant”), on the other hand. Plaintiffs and Defendant are
sometimes collectively referred to herein as a “Party” and collectively as the
“Parties.” This Settlement and Release Agreement is effective as of May 5, 2008
(the “Effective Date”).

WHEREAS, Plaintiffs filed Civil Action No. 06 CV 11111 EFH against Alphatec in
the United States District Court for the District of Massachusetts (the
“Court”), with respect to United States Patent No. 5,207,678 (the “‘678
patent”), that case being referred to herein as the “Litigation”;

WHEREAS, Plaintiffs accused Alphatec’s Zodiac® screw products and Solanas® screw
products (collectively “Alphatec Screw Products”) of infringing the ‘678 patent;

WHEREAS, the Parties hereto desire to compromise, settle and release all claims
in the Litigation and intend that the final terms and conditions be set forth in
this Settlement and Release Agreement (hereinafter referred to as “Agreement”).

NOW, THEREFORE, for and in consideration of the mutual promises and agreements
herein contained, including the Recitals set forth above and herein, the Parties
agree as follows:

1. Following the execution of this Agreement, the Parties agree to execute and
file with the Court a Stipulated Dismissal with Prejudice and Consent Judgment
in the form attached hereto as Exhibit A (the “Dismissal”).

2. Alphatec shall pay Plaintiffs eleven million dollars ($11,000,000) by wire
transfer to:

 

1

Confidential Treatment Requested



--------------------------------------------------------------------------------

[***]

This payment shall be made on the Effective Date, [***].

3. Concurrently with the execution of this Agreement and the dismissal with
prejudice of this Lawsuit, Plaintiffs will grant Alphatec a license to
manufacture, import, use, offer to sell and sell Licensed Products (as defined
in the License Agreement) in the form attached hereto as Exhibit B (“the License
Agreement”), said License Agreement being part of this settlement.

4. Alphatec admits that the ‘678 patent is valid and enforceable [***].

5. Plaintiffs hereby release and discharge Alphatec and, solely with respect to
the use or sale of Alphatec Screw Products manufactured by Alphatec, its agents,
representatives, suppliers, distributors, re-sellers, customers, end-users,
shareholders, officers, directors, employees, insurers and affiliates
(hereinafter, “Alphatec Releasees”), from any and all causes of action, in law
or in equity, as well as costs, claims, liabilities, demands, damages, losses,
expenses and attorneys’ fees, of any nature whatsoever, known or unknown, fixed
or contingent, suspected or unsuspected, which Plaintiffs have, up to and
including the Effective Date, for infringement of the ‘678 patent.

6. Each Party hereby agrees to be liable and responsible for its own legal
expenses, including, but not limited to attorneys’ fees and costs, incurred by
each Party in connection with the Litigation and settlement.

7. The Parties hereto warrant that they have read this Agreement and fully
understand its terms. Each Party to this Agreement warrants that it has full
right and authority to enter into and fulfill applicable terms and obligations
of this Agreement. Biedermann Motech GmbH represents and warrants that it is the
sole owner of the ‘678 patent and, together with its exclusive licensee, DePuy
Spine, Inc., has the sole right and authority to sue for infringement of the
‘678 patent.

 

2

Confidential Treatment Requested



--------------------------------------------------------------------------------

8. The Parties hereto agree that this Agreement and the License Agreement
contain the entire understanding and agreement reached by the parties and this
Agreement and the License Agreement supersede all other written or oral
agreements, exchanges, arrangements or negotiations between them or their legal
representatives and may not be altered, amended or modified, except by writing
properly executed by all Parties hereto.

9. The Parties hereto agree that the agreements and covenants herein shall be
binding upon the Parties to this Agreement, their heirs, assignees,
administrators, executors, successors and legal representatives.

10. This Agreement will become binding upon the exchange of facsimile copies of
the required signatures and upon receipt of the funds identified in Paragraph 2
above. The Parties will thereafter exchange formal signed originals of this
Agreement for their permanent records.

11. Failure to enforce any provision of this Agreement shall not be deemed a
waiver of any rights under the Agreement.

12. This Agreement will be construed in accordance with Massachusetts law.

13. Other than the fact of this settlement, information contained in the
Dismissal attached as exhibit “A,” and information regarding the settlement that
is or later becomes a matter of public knowledge through regulatory or legal
filings, the Parties shall take reasonable steps to treat the terms of this
Agreement as confidential and not publicly disclose its terms. Notwithstanding
the foregoing, any Party may disclose the terms of this Agreement to its
accountants and attorneys to the extent necessary to permit such accountants and
attorneys to perform necessary or required tax, accounting, financial, legal or
administrative tasks or services. In addition, this Agreement may be produced in
a legal proceeding, provided, however, that the producing party shall take
reasonable steps to keep this Agreement confidential through, for instance, the
use of a protective order. Notwithstanding the obligations of the Parties set
forth in this Article 13, either Party may make such disclosures (a) to the
extent required by law or by requirements of any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded, or (b) with respect to Alphatec, to
any prospective transferees or to investors, prospective investors, lenders and
other potential financing sources who are obligated to keep such information
confidential. The foregoing notwithstanding, the Parties shall not be
responsible for inadvertent or innocent disclosures.

[Signatures Follow]

IN WITNESS WHEREOF, the Parties have executed this Agreement individually and by
their respective duly authorized officers or representatives to be effective as
set forth above.

 

Accepted and Agreed to:    Accepted and Agreed to: DEPUY SPINE, INC.    ALPHATEC
SPINE, INC.

By:     /s/ Richard Manginelli

  

By:     /s/ Dirk Kuyper

            World-wide VP, Operations

   President and CEO Date: May 5, 2008    Date: May 5, 2008

BIEDERMANN MOTECH GMBH

 

By: /s/ Lutz Biederman

 

   President

Date: May 5, 2008

 

3

Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

BOSTON DIVISION

 

BIEDERMANN MOTECH GMBH and

DEPUY SPINE, INC.,

Plaintiffs,

 

v.

 

ALPHATEC SPINE, INC.,

 

Defendant.

  )


)

)

)

)

)

)

)

)

)

)

  

 

Case No.: 06CV11111 EFH

 

Judge Edward F. Harrington

STIPULATED DISMISSAL WITH PREJUDICE AND CONSENT JUDGMENT

Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiffs
Biedermann Motech GmbH (“Biedermann Motech”) and DePuy Spine, Inc. (“DePuy”) and
Defendant Alphatec Spine, Inc. (“Alphatec”), by and through their respective
undersigned counsel, hereby stipulate to dismiss this action with prejudice,
including all causes of action set forth in the Complaint and/or Answer and
Counterclaims on file in this action.

The parties further consent to entry of this consent judgment finding that U.S.
Patent No. 5,207,678 (“the ‘678 patent”) is valid and enforceable, and covers
Alphatec’s Zodiac® screw products and Solanas® screw products as set forth in
the parties’ License Agreement of May 5, 2008, that Alphatec’s defenses with
respect to the ‘678 patent and the infringement of the ‘678 patent by Alphatec’s
Zodiac® screw products and Solanas® screw products are dismissed with prejudice,
and that Alphatec may not hereafter challenge the validity or enforceability of
the ‘678 patent.

 

1

Confidential Treatment Requested



--------------------------------------------------------------------------------

These dismissals and stipulations are each and all with consent of the opposing
party. Each party shall bear its own costs and attorneys fees.

 

 

 

 

  

 

Scott E. Ehrlich, Esq. (BBO# 637202)

NUTTER, McCLENNEN & FISH, LLP

World Trade Center West

155 Seaport Boulevard

Boston, Massachusetts 02210-2604

Telephone: (617) 439-2000

(For BIEDERMANN MOTECH GMBH and

DEPUY SPINE, INC.)

 

Calvin P. Griffith (admitted pro hac vice)

Patrick J. Norton (admitted pro hac vice)

Isaac A. Molnar (admitted pro hac vice)

JONES DAY

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114-1190

Telephone: (216) 586-3939

(For DEPUY SPINE, INC.)

 

Luke L. Dauchot (admitted pro hac vice)

Greer N. Shaw (BBO #638128)

KIRKLAND & ELLIS LLP

777 South Figueroa Street

Los Angeles, California 90017

Telephone: (213) 680-8400

(For BIEDERMANN MOTECH GMBH)

  

Paul Hayes

Dean Bostock

MINTZ LEVIN

One Financial Center

Boston, Massachusetts 02111

Telephone: (617) 542-6000

(For ALPHATEC SPINE, INC.)

IT IS SO ORDERED

 

 

United States District Court Judge

 

2

Confidential Treatment Requested